       Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 1 of 10



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 SOUTHERN DIVISION

CODY STEWART, AMY STEWART AND
FAITH STEWART AND CLAYTON STEWART,
MINORS, BY AND THROUGH THEIR NATURAL
GUARDIANS, CODY STEWART AND AMY STEWART                                             PLAINTIFFS

VERSUS                                                   CAUSE NO. 1:18-cv-00053-HSO-JCG

HUNT SOUTHERN GROUP, LLC FKA
FOREST CITY SOUTHERN GROUP, LLC,
FOREST CITY RESIDENTIAL MANAGEMENT, LLC,
UNKNOWN JOHN and JANE DOES A THROUGH M, AND
OTHER UNKNOWN CORPORATE ENTITIES N THROUGH Z                      DEFENDANTS
 ______________________________________________________________________________

     PLAINTIFFS’ RESPONSE TO [195] DEFENDANTS’ MOTION TO EXCLUDE THE
                 OPINIONS AND TESTIMONY OF JOE E. MORGAN, JR.
     ______________________________________________________________________________

         COME NOW Plaintiffs, by and through their undersigned counsel of record, Rushing &

Guice, P.L.L.C., and files this, their Response in Opposition to [195] Defendants’ Motion to

Exclude the Opinions and Testimony of Joe E. Morgan, Jr., and would further request the Court

permit a hearing or oral argument of this matter pursuant to local rule L.U.Civ.R. (7)(b)(6), and

in support thereof would show unto the Court the following:

1.       Plaintiffs herein are a military family who obtained housing in privatized housing located

on or around Keesler Air Force Base in Biloxi, Mississippi. This housing was leased from

Defendants in their various capacities as owners or managers of the properties and pursuant to

the terms of said lease, Plaintiffs’ rent was paid through the housing allowance provided

pursuant to the compensation plan available to members of the United States military. Plaintiffs

resided in said privatized housing during the years of 2014-2015.

2.       Plaintiffs contend that, while residing in the privatized housing, they were exposed to

unhealthy conditions and various aspects of mold and mildew and other inadequacies which
                                                                                                 1
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 2 of 10



made the premises uninhabitable and which affected them adversely, and they attribute various

symptoms, conditions, and injuries to this exposure.

3.     During the course of this litigation, Plaintiffs, through their counsel, retained Joe E.

Morgan, Jr., with J. Morgan Consulting, LLC in Madison, Mississippi, as an expert regarding

various issues related to construction and the physical structure of the residence. Plaintiffs

submitted Mr. Morgan’s C.V. to opposing counsel on August 24, 2018, see Exhibit “A”

attached hereto.

4.     Mr. Morgan was initially presented certain documentation as identified below:

       00-0000 [BATES - 00970 00972] MRP Documents-7.pdf
       07-032S [BATES - 000S4 - 00066] 2007-03-25 Keesler_Hun_report.pdf
       07-0611 [BATES - 00219 - 00228] Hunt Building Corp_Section 15800.pdf
       09-0921 [BATES - 0051 - 00053] 2009-09 BSC Report.pdf
       10-0801 [BATES - 00980 - 00995] MRP Documents-9.pdf
       13-0102 [BATES - 00976 - 00977] MRP Documents-8.pdf
       13-0207 [BATES - 01370 - 01371] 20130207 Keesler Scope
       Recommendation.pdf
       13-0214 [BATES - 01372 - 01375] Beta Scope Back-up.pdf
       13-0415 [BATES - 01369 - 01369] 20130415 Increase Unit Count- Keesler
       Condensation Prevention Sample Population.pdf
       13-0422 [BATES - 00193 - 00218] Improvements Contractor’s Summary
       aJ.O.Collins.pdf
       13-0425 [BATES - 00626 - 00634] 20160513 Change Order 69 Back Up.pdf
       13-0426 [BATES - 00471 - 00524] Improvements Contractor’s Summary b.
       Kimbel Merch.pdf
       13-0501 [BATES - 00363 - 00414] Executive Summary.pdf
       13-1223 [BATES - 00914 - 00916] MRP Documents-2.pdf
       14-1021 [BATES - 00911 - 00913] MRP Documents.pdf
       15-0415 [BATES - 00591 - 00596] 20150416 FW Recommended Plan of Attack
       vs Systemic Mold in Housing.pdf
       15-1123 [BATES - 00598 - 00608] 20151204 Change Order 67 Back-Up.pdf
       15-1204 [BATES - 00597 - 00597] Change Order 67-Phase I of Keesler
       Condensation Scope-attachment change order.pdf
       15-1208 [BATES - 00609 - 00609] NTP – C0 67_Moisture Remediation
       Scope_Keesler-.pdf
       16-0306 [BATFS - 00614 - 00620] 20160306 CO 72 Keesler T-Stats.pdf
       16-0531 [BATES - 00635 - 00635J] NTP - CO 69_Phase II Moisture
       Rernediation Scope_Keesler -.pdf
       16-0901 [BATES - 00189 - 00192] 20160901HSG Condensation POA Memo.pdf

                                                                                             2
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 3 of 10



       16-1115 [BATES - 00931 - 00935] MRP Documents-3.pdf
       16-1130 [BATES - 00623 - 00625] 20161130 Change Order 70.pdf
       16-1201 [BATES - 009S8 - 00959] MRP Documents-5.pdf
       16-1209 [BATES - 00621 - 006121] Change Order 70 Approval ltr 9 Dec l6.pdf
       17-0119 [BATES - 00149 - 00150] 20190119 Keesler Condensation Progress
       Update-.pdf
       17-0119 [BATES - 00850 - 00851] 20190119 Keesler Condensation Progress
       Update-Jan2017WC.pdf
       17-0127 [BATES - 00936 - 009937] MPR Documents-4.pdf
       17-0201 [BATES - 00133 - 00136] 20170201 HMC Response to CODEL.pdf
       17-1214 [BATES - 00622 - 00622] Keesler CO 7614 Dec 17.pdf
       18-0404 [BATES - 00637 - 00639] 20180403 MRP 2018 Sustainable Phase
       Memo.pdf
       18-0719 [BATES – 00806 – 00810] 20180719 Keesler Condensation Progress
       Update.pdf

       See Exhibit “C” at pg. 1-3, all attached hereto as Exhibit “B” in globo.

He was subsequently presented with additional documentation as it was received from the

defendants, including floor plans, correspondence, and maintenance records as well as additional

photographs of the premises, all attached hereto as Exhibit “C” in globo.

5.     Following review of these materials and an inspection of one home in the privatized

housing area controlled or operated by the defendants, Mr. Morgan reached certain conclusions

and made observations which are included in a report dated September 21, 2018, which was

submitted to opposing counsel on September 26, 2018, see Exhibit “D” attached hereto.

Pursuant to Mr. Morgan’s report which was submitted within the time limits established by the

court, Mr. Morgan indicated that “My opinion at this time is that the moisture problems with the

Keesler housing are attributed to the Poor Workmanship/Installation of the HVAC system.” In

reaching this conclusion, Mr. Morgan identified certain items of information which were

obtained from the defendants. “The reports from April 22, 2013 – April 26, 2013 – May 1, 2013

– December 23, 2013 – October 21, 2013 all agree to the fact of faulty, poor installation. […]

The early March 25, 2007 report by BSC comments on proper procedures and the fact that they



                                                                                               3
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 4 of 10



were reviewing materials they had been provided (would assume the materials were the

mechanical plan and specs). Hunt Building Corp on June 11, 2007 submitted some design

specifications that included some specifics on how they intended to install the HVAC system.”

See Exhibit “C” at pg. 3-4, and see Exhibit “B” which contains these items. Based upon review

of this documentation and the reports provided by Defendants, Mr. Morgan further stated that

there was correspondence in the documentation to the effect that the framing may not have been

properly done and did not block off outside air from infiltrating areas that could trap it (such as

conditioned areas between floors). “The Forest City May 1, 2013 report states in some units the

attic duct distribution layout was not per as-built drawings.” See Exhibit “C” at pg. 4. Mr.

Morgan’s inspection of a house, not the subject of the above-captioned matter, indicated that his

observations of that house corroborated the information provided in the reports obtained from

Defendants. “My inspection revealed the same observation of improperly installed duct work.

There were straps around flex duct hanging from the rafters. The sag was so bad that the duct

work was crimped and compressed restricting air flow. Most of the cornice baffles were laying in

the insulation very few were installed most of the cornice was blocked with insulation. The

HVAC system installed is a 3ton Trane Heat Pump.” See Exhibit “C” at pg. 4.

6.     Furthermore, the defendants conducted a deposition of Mr. Morgan on March 27, 2019,

subsequent to Mr. Morgan receiving additional documentation received by the plaintiffs pursuant

to ongoing discovery. His answers in the deposition aligned with his original opinions in that the

HVAC system was a primary problem that existed within the residence. In said deposition,

when asked by Defendants what his opinions were on the Stewart residence, Mr. Morgan stated

as follows:

       A.      Stewart. Overcut penetration, kinked flex duct. They had pictures where



                                                                                                 4
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 5 of 10



       they took the drywall down in the ceiling evidently and duct work was exposed.

       There were several of them that showed that. I don’t know that I noted every one.

       Extensive draft stop work evidently, because I made a note of extensive.

       Ridiculous gaps in connections of duct work. There was – I had information or

       pictures showing me a lot more stained drywall than I had seen before. Choked

       down connections, 90 degree elbows in ducts, more of the same.

       See Exhibit “E” at pg. 133.

MR. MORGAN IS AN EXPERT IN THE FIELD OF CONSTRUCTION QUALIFIED TO

                                 GIVE EXPERT TESTIMONY

7.     Mr. Morgan is qualified to offer opinions and testimony regarding construction and

inspection matters. Mr. Morgan has worked in the field of construction continuously since 1967.

He has passed the Broker’s License exam, the Professional Home Inspector Institute exams,

Advanced Home Inspection exams, National Home Inspector’s exam, B-1 ICC Residential

Home Inspector Exam and the exam for International code certification. Mr. Morgan owns and

operates Jodie Morgan Construction, Inc., which he founded in 1978, and builds residential and

commercial projects. He has personal knowledge and experience in forming, framing, roofing,

insulation, sheetrock, masonry, trim, cabinetry, painting, remodeling and estimating.

Additionally, Mr. Morgan was the President of Sea Side Builders, Inc., which built residential

projects, and currently owns and manages J Morgan Builder, LLC which builds or has built

commercial projects in Mississippi, Louisiana and Tennessee, along with J Morgan Consulting,

LLC which consults, inspects, and provides expert witnesses for construction and inspection

matters. Mr. Morgan’s construction project experience includes the following:

       Buildings – Industrial factories, office parks, fuel station, fire station, convenience
       stores, banks, restaurants, hotel, car wash, retail centers, pre-engineered steel

                                                                                                 5
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 6 of 10



         buildings, structural steel, various medical clinics, dental clinics, schools,
         gymnasiums, churches, trucking terminals, automotive repair shops, additions to
         various commercial & residential buildings, national chain stores, tenant build
         outs, 100’s of new homes

         Concrete – various structures such as headwalls, pilings, fuel tank supports,
         highway box culverts, ditch pavings, basements, retaining walls, loading docks,
         containment walls, truck scales, tank farms, oil change pits, fountains, curbs,
         inlets, vaults, storm rooms, parking lots & various types of foundations

         Other – Subdivision developments, roads, storm sewer, retention ponds, lakes,
         swimming pools, sport & tennis courts, automated gate entrances, fencing of all
         kinds, gazebos, decks, insurance fire & storm damage, restoration of historical
         homes and buildings, log homes

         See Exhibit “A” at pg. 1-2.

8.       Rule 702 does not require the extreme expertise that the Defendants seem to seek. See

Tesco Corp. v. Weatherford International, Inc., 2010 WL 4627807, at *10 (S.D. Tex. Sept. 27,

2010). “A witness qualified as an expert is not strictly confined to his area of practice but may

testify concerning related applications; a lack of specialization does not affect the admissibility

of the opinion, but only its weight.” Id. (citing Trenado v. Cooper Tire & Rubber Co., 2009 WL

5061775, at *2 (S.D. Tex. Dec. 15, 2009) (citing Lavespere v. Niagara Mach. & Tool Works,

Inc., 910 F.2d 167, 176-77 (5th Cir. 1990), abrogated on other grounds by Little v. Liquid Air.

Corp., 37 F.3d 1069 (5th Cir. 1996)); Peteet v. Dow Chemical Co., 868 F.2d 1428, 1431 (5th Cir.

1989).

9.       Mr. Morgan is competent to testify regarding his observations from the plans provided by

Defendants, regarding the reports provided by Defendants, regarding other information provided

by Defendants, and regarding his observations of the photographs and other items related to the

home which is the subject of this litigation, and regarding the attempted repairs identified in

Defendants’ documentation and visible in said photographs. Mr. Morgan’s testimony regarding

these matters is reliable. As previously stated Mr. Morgan has extensive experience in the

                                                                                                 6
      Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 7 of 10



construction industry.

10.    Plaintiffs were forced to rely upon the defendants, and their integrity in providing

appropriate discovery responses, and in providing all documentation which they possess or have

access to which would address the history of these buildings including construction and any

other work or reports done with respect to the construction problems with the homes or

subsequent remediation or repairs which were made. Plaintiffs are at the mercy of the defendants

with respect to production of same and Mr. Morgan relied upon the materials that were provided

by Defendants in reaching his opinions, with the understanding that the materials provided by

Defendants are reliable and complete. Mr. Morgan is entitled to review same and reach an

opinion regarding those materials and the information contained therein. His review of those

items and subsequent review of the additional supplementation provided by the defendants,

including photographs, allow him to use his vast expertise in the construction industry to

identify, from a construction sense what he observed and is able to see in the pictures, and what

he reads and reviews in the reports.

11.    Mr. Morgan’s construction expertise is not only for use in reaching opinions related to

construction, but also for interpretation and summarization of the documents provided by

Defendants with regard to construction, repairs, and other maintenance issues and inspections.

To the extent that Defendants have provided information which is accurate, truthful, and

complete, Mr. Morgan relied upon such to review and interpret said documents so that this

information and material can be explained to laymen and without the need for the jury to review

every detail in these reports. After review of same and based upon material provided by

Defendants and Plaintiffs as described herein, Mr. Morgan reached the opinion and conclusions

identified above and further explained the items that were observed in the photographs and other



                                                                                               7
      Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 8 of 10



documentation he received as it related to Plaintiffs’ home. Although such, in itself, may not all

constitute opinion testimony, such does require the expertise of a construction expert in order to

better describe and explain such items to the jury.

12.    Although, when prompted by Defendants, Mr. Morgan indicated that he believed that

repairs and remediation seemed slow and he would expect that it could have been handled at a

much more accelerated pace, Mr. Morgan did not render a specific opinion regarding same, and

he is only able to describe his observations and his understanding of Defendants’ records which

were produced.

13.    As stated in Federal Rule of Evidence 702 “A witness who is qualified as an expert by

knowledge, skill, experience, training, or education may testify in the form of an opinion or

otherwise if: (a) the expert’s scientific, technical, or other specialized knowledge will help the

trier of fact to understand the evidence or to determine a fact in issue; (b) the testimony is based

on sufficient facts or data; (c) the testimony is the product of reliable principles and methods; and

(d) the expert has reliably applied the principles and methods to the facts of the case. Fed. R.

Evid. 702. Mr. Morgan’s experience in the construction and inspection industry is extensive and

his expertise regarding same should be clear. Should the court determine that any detail is

necessary regarding same, Mr. Morgan should be directed to appear at a hearing regarding this

Motion and Response so that he may better explain his specific experience. Otherwise, such

should be subject to cross-examination and conflicting expert testimony, leaving the credibility

and weight of Mr. Morgan’s testimony to the fact-finder.

14.    Mr. Morgan’s technical and specialized knowledge regarding construction, regarding his

understanding of the reports, diagrams, and reviews prepared and presented by and on behalf of

the defendants, and review of the photographs provided, would help the trier of fact to



                                                                                                   8
     Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 9 of 10



understand the evidence so that they may make a better and more accurate determination as to

the facts in issue. Based upon the information received and as identified herein, Plaintiffs

believe the court will see that the testimony is based upon sufficient facts and data to make such

determination as such was based upon the previous findings made by representatives or

inspectors retained by Defendants, and the witness’s evaluation of same. Mr. Morgan’s actual

opinion testimony in this matter is very limited in that he is primarily reviewing materials

provided by Defendants and summarizing and presenting same, along with his observations of

photographs of the subject residence.

       WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that after due proceedings

are had, and that upon review of the very specific information to which Mr. Morgan would

testify, that the Court deny Defendants’ Motion to Exclude the Opinions and Testimony of Joe E.

Morgan, Jr.

       Respectfully submitted the 14th day of June, 2019.

                                             RUSHING & GUICE P.L.L.C.

                                             By: /s/ R. Scott Wells
                                             R. SCOTT WELLS MSBN 9456
                                             WILLIAM LEE GUICE III MSBN 5059
                                             MARIA MARTINEZ MSBN 9951
                                             Post Office Box 1925
                                             Biloxi, Mississippi 39533
                                             Phone: (228) 374-2313
                                             Fax: (228) 875-5987
                                             swells@rushingguice.com
                                             bguice@rushingguice.com
                                             mmartinez@rushingguice.com




                                                                                                9
       Case 1:18-cv-00053-HSO-JCG Document 254 Filed 06/14/19 Page 10 of 10




                                                         CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on the 14th day of June, 2019, a copy of the foregoing was

filed electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will

be sent to all known counsel of record by operation of the court’s electronic filing system.

             SO CERTIFIED, this 14th day of June, 2019.


                                                                                            /s/ R. Scott Wells
                                                                                            R. SCOTT WELLS



W:\9295\Stewart\Working\Pleadings\19-0613 Response to [195] Motion to Exclude Morgan.docx




                                                                                                                 10
